         Case 1:20-mj-00133-DAR Document 1-1 Filed 07/13/20 Page 1 of 2



                                   STATEMENT OF FACTS

        On Saturday, July 11, 2020, members of the Metropolitan Police Department (MPD)
Narcotics and Special Investigations Division (NSID) Gun Recovery Unit (GRU) viewed multiple
Instagram Live videos showing multiple individuals on the second floor of a known vacant
apartment in a building located at 3970 Pennsylvania Avenue Southeast in Washington, D.C. in
possession of multiple semiautomatic handguns and assault rifles. The Instagram Live videos were
posted by the following users: “fha_izzo”, “semihomie”, “1500lop”, and “humanconsumption1”.
Officer Jones knew that the apartment was in the building located at 3970 Pennsylvania Avenue
Southeast because the videos showed buildings and scenery from across the street through the
window that Officer Jones recognized to be across from 3970 Pennsylvania Avenue Southeast.
Officer Jones used to patrol the area of 3970 Pennsylvania Avenue Southeast for approximately
four years. Officer Jones was present for the execution of a search warrant in June 2020 at the
same apartment building located at 3970 Pennsylvania Avenue Southeast and was present for the
arrest of several individuals in possession of multiple firearms in the building. Officer Jones knows
the make-up of the building located at 3970 Pennsylvania Avenue Southeast well, as well as
knowledge of the buildings in the surrounding area.

         A short time later at approximately 9:15 p.m., officers responded to 3970 Pennsylvania
Avenue Southeast and used the stairs to get to the second floor. Officers observed several
individuals in the hallway. As officer began to speak with the group, Officer Jones observed an
individual, later identified as Dallas Williams (Defendant Williams), in the hallway, adjust and
hold onto his waistband, where a bulge not consistent with human anatomy was seen in the front
of his jeans. Defendant Williams began to run in the hallway of the location. While still inside the
hallway, Officer Jones was able to stop Defendant Williams and bear hug him. Defendant Williams
struggled with officers, resisting being placed in handcuffs. While placing handcuffs on Defendant
Williams, Officer Jones observed a firearm at the feet of Defendant Williams and officers.
Defendant Williams was the only person present in that section of the hallway at the time of
recovery of the weapon. At the time Defendant Williams was stopped and the weapon was
recovered, the other individuals stopped were located in a separate area of the hallway, not near
the firearm that was recovered. Officer Jones did not see the firearm in the hallway before
Defendant Williams entered the hallway while attempting to flee from law enforcement. Defendant
Williams was placed under arrest.

       After the arrest of Defendant Williams, Officer Jones viewed the Instagram videos again
and observed Defendant Williams holding a black, semiautomatic pistol in one of the videos that
was posted.

        The firearm that was recovered from the floor at the feet of Defendant Williams was
determined to be a Glock, model 30, .45 caliber semiautomatic handgun with a serial number of
WRK849. When it was recovered, it was loaded with one (1) round in the chamber and eight (8)
rounds in an unknown capacity magazine. There are no firearm or ammunition manufacturers in
the District of Columbia. Therefore, the firearm and ammunition in this case would have traveled
in interstate commerce.

       A criminal history check of Defendant Williams through the National Crime Information
Center (NCIC) confirmed that the defendant has a prior felony conviction for Burglary Two in the
Superior Court for the District of Columbia, docket number 2012 CF3 11599. The defendant was
         Case 1:20-mj-00133-DAR Document 1-1 Filed 07/13/20 Page 2 of 2



sentenced to 26 months, 20 months of which were suspended, for this offense. Therefore, the
defendant was aware at the time of his arrest in this case that he had a prior conviction for a crime
punishable by more than one year.

       Detective Kingsley of MPD reviewed the Judgement and Commitment for the Burglary
Two case concerning Defendant Williams. After review, Detective Kingsley relayed the
information concerning the convictions and sentencings to Officer Jones. Detective Kingsley
relayed to Officer Jones that Defendant Williams was sentenced to 26 months, 20 months of which
were suspended, for the Burglary Two conviction in the Superior Court for the District of
Columbia case. Detective Kingsley also sent the Judgment and Commitment for the Burglary Two
conviction to Officer Jones that he reviewed himself.

       Officer Jones was the initial contacting officer and the arresting officer of Defendant
Williams.



                                              _________________________________
                                              OFFICER MARKELL JONES
                                              METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 13th day of July, 2020.



                                                      ___________________________________
                                                      DEBORAH A. ROBINSON
                                                      U.S. MAGISTRATE JUDGE
